Case 1:20-cr-00009-JPJ-PMS Document 1 Filed 02/24/20 Page 1 of 3 Pageid#: 1
                                                                    GLERK'SOFFICEU,% DISTRICTCOURT
                                                                              ATABINGDON,VA
                                                                                  F4LED

                          U N IT ED STAT ES D IST RICT CO U RT                 FEB 2 i 2922
                          W ESTERN DISTRICT OF VIRGIN IA
                                        ABIN GD O N                          JUL crD          Y,CLERK
                                                                             BY.
                                                                               .          '
UN IT ED STAT ES O F AM ERICA              :
                                           : Case N o.    I:Q p                    DEPUTYCLERK
                                           1
                                           :Violations:18U.S.C.j1956(h)& 1956(a)(1)(B)(i)
JOHN HOW ARD BOOTHEyJR.
                                     IN FO RM ATION

                                       COPNT ONE
      TheU nited StatesA ttorney chargesthat:

              From inorabout2013through2018,intheWesternDistrictofVirgirlia,lol-lN
HOWAE.
     D BOOTHE,JR.(BOOTHE)knowinglyconspiredwithLP,JC,andothersto:
       knowing thatpropertyinvolved in a financialtransacdon representsthe proceedsof
       som e form ofunlawftzlactivits conductsuch a financialtransaction with in fact
      involvestheproceedsofspecifiedunlawftzlactivity(wirefraudinyioladonof18
      U.S.C.j1343)knowingthatthetransacdonisdesignedinwholeorinpartto
       concealordisgtzise the nature,location,source,ownership,and controlofthe
       proceedsofspecified ulalaw fulactivity.

       2.     LP wastheVicePresidentofSurface M ining O peradons forSignalPeakEnergy

(SPE)locatedBillings,Montana.
       3.     LP used hisposition asVP ofSurface M irling O perationsto defraud SPE ofm illions

ofdollarsby using various enddesoverwhich heexercised control,including entides controlled by

co-conspirators.LPandBOOTHE'Sfraudulentactivityincluded,atleast,t'
                                                                 wodifferentfrauds(the
EastKentucltyScreensFraudandtheC & T RepairFraud)totalingover$10million.
       4.     The EastK entucky ScteensFraud consisted ofLP providing and causing false

invoicestobeprovidedtoSPE from EastKenmcl
                                        tyScreens(EKS),anentitythat,onpaper,was
ownedbyareladveofLP.SPE paid EKS$3,272,266.50basedon fraudtzlentinvoicçssubrnitted t:
SPE byEKS.EKS thenpaid$2,467,350 toacompany calledThreeSolutionswhich,on paper,was

                                          Page1 of3
Case 1:20-cr-00009-JPJ-PMS Document 1 Filed 02/24/20 Page 2 of 3 Pageid#: 2




owned by anotherreladve ofLP.From the crim inalproceedsofthe EK S schem e,BO OTH E

receivedin excessof$285,000 through checksfrom EKS and ThreeSoludonsmadepayabletoan
entity he,on paper,owned,butwhich wascontrolled by Price called C & A Truck LLC dba C & A

Tnzcldng,Inc.The fundsreceived by BOO TH E were deposited into bank accountslocated within

theW estern DistrictofVirginia.

       5.      TheC & T RepairFraud consisted ofLP andanotherco-conspiratorpayinglc atC
& T Repair10- 15% toTfrunst
                          -uff''throughiliscompany.JC foundaconveyorforLPandinvoiced
ittoSPE ataninflatedprice.JC sentfakeinvoicestoSPE forminingequipmentwithnointentthat
theequipm entwould bedelivered to SPE .

               LPinstructedJC andBOOTHE how tosubnaitfalseinvoicesfrom C & T Repairto
SPE .O nce theinvoicesw ere received by SPE,SPE would then subnnitpaym entto C & T Repair

forthe falseinvoiceam ounts.Thetotalpaid by SPE to C & T Repair from 2014 - 2015 was

$7,010,764.34.C & A Truckingwouldthen subnnitfalseinvoicesto C & T Repairand C & T Repair

paid C & A Trucking$6,617,011.34drawn from thefundsreceived from SPE.Atthedirecdon of
LP,BOO TH E woklld then useThree Soludonsto billC & A Trucldng,using falseinvoices.Based

on thefalseinvoices,C & A Trucldng thenpaidThreeSoludons$6.4M illion.From Three

Soludons,$4.2wassentto LP andotherentitiesh8controlled.
               In furtheranceofthe conspiracy,on oraboutthe following dates,the conspirators

caused to bem ade the following m onetary transactionswith ctim inally derived funds:

                                  Crim inalPtoceed             Ctim inalProceed Paym ents
                                    Paym ents to                  from C & T Repairto
            D ate                   C & T Re air                     C & A Truckin
          Februal'y24,2014           $        836,000.00
              April1,2014            $      1,672,000.00
              April3,2014                                         $                     2,408,000.00
               July11,2014           $       700,000.00
               July12,2014                                        $                      700,000.00

                                            Page2 of3
Case 1:20-cr-00009-JPJ-PMS Document 1 Filed 02/24/20 Page 3 of 3 Pageid#: 3




                                 Crim inalProceed           Crim inalProceed Paym ents
                                   Paym entsto                 from C & T Repairto
            D ate                 C & T R e air                    C & A Ttuckin
               July12,2014                                     $                   400,000.00
               July14,2014         $         400,000.00
            August29,2014          $         176,000.00
            August29,2014                                      $                   126,000.00
            January28,2015         $         230,000.00
           Febnmry3,2015                                       $                   225,000.00
            M arch 13,2015    $              230,000.00
            M arch 13,2015                                     $                   215,000.00
               May5,2015      $          1,000,000.00
               M ay7,2015 '                                   $                    865,000.00
              M ay22,2015     $              453,000.00
              M ay27,2015                                     $                    388,000.00
        D ecember21,2015    ' $              270,456.38
        D ecember21,2015                                      $                    256,693.38
             April26,2016     $              521,653.98
             April27,2016                                     $                    521,653.98
              May24,2016      $              521,653.98
              May26,2016                                      $                    511,653.98
                  TO TAL      $          ;010,764.34          $                   661z001.34

       8.      The m oneysreceived by C & T Repair,assetforth above,w ereobtained via

interstatewire comm unication.

              A11inviolationofTitle18,UnitedStatesCode,Secdons1956(h)and1956(a)(1)@)(i).


       DATED:                          7 t 7ozö
                                         z


                                                           hom asT.Ctzllen
                                                          United StatesAttorney




                                         Page3 of3
